Per Curiam.
The prior employment was at a fixed salary, and, as the services continued beyond the period fixed by the original contract, the presumption is that the salary was at the same rate. Vail v. Manufacturing Co., 32 Barb. 567; Ross v. Hardin, 79 N. Y. 84. On the facts there is no legal presumption that the second contract of service was for the same period of time as the first. In cases where an employment is continued immediately after the performance of a prior contract of service of the same kind for a longer term than one year, the law implies a second employment for a term of one year, unless, of course, there is something in the circumstances of the ease which overcomes this implication. Greer v. Telephone Co., 50 N. Y. Super. Ct. 517. The appellant at the trial took another exception than that alluded to above, and presented his points. The exception has been examined, and no error is found to have been made by the referee. The judgment should be affirmed, with costs.